Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The proposed drawing correction filed on 08/9/2022 is accepted by Examiner.
Claims 1,5-10,13-16 and 18-19 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose  a method for detecting a through-silicon-via (TSV) crack, having combined method steps of providing a first TSV and a TSV crack detecting apparatus on a semiconductor substrate, wherein the TSV crack detecting apparatus comprises: a test TSV disposed adjacent to and within a predetermined distance to the  first TSV,  wherein the test TSV comprises: a conductive channel and a first dielectric liner surrounding the conductive channel, the conductive channel and the first dielectric liner being disposed within the semiconductor substrate; a conductive liner disposed within the semiconductor substrate and surrounding the first dielectric liner; a second dielectric liner disposed within the semiconductor substrate and surrounding the conductive liner; a first contact disposed on the semiconductor substrate and electrically connected to the conductive channel; and a second contact disposed on the semiconductor substrate and electrically connected to the conductive liner; determining a voltage difference between the first contact and the second contact; determining, based on the voltage difference, whether the first contact is in conduction with the second contact; determining, in response to the first contact is in conduction with the second contact, that the test TSV in the TSV crack detecting apparatus has a crack, and that the first TSV has a crack; and 3Application No.: 17/108,201 Attorney Docket No.: 53EH-303350-US Client Ref. No.: PE-8080US 1 determining, in response to the first contact is not in conduction with the second contact, that the test TSV in the TSV crack detecting apparatus has no crack, and that the first TSV has no crack as recited in claim 1. Claims 5-10 depend from allowed claim 1, they are also allowed accordingly.
The prior art does not disclose a through-silicon via (TSV) crack detecting apparatus having a combination of a test TSV disposed within a semiconductor substrate,

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867